Citation Nr: 1501924	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a prostate condition, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 and from January to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Veteran testified before a Veterans Law Judge (VLJ) of the Board in July 2012.  That VLJ is no longer employed at the Board.  Associated with the Veterans Appeals Control and Locater System (VACOLS) is a letter sent to the Veteran in August 2014 informing him of this fact and of his right to have a hearing before a VLJ who would participate in the adjudication of his appeal and asking him to complete a form as to whether he wanted a hearing with such VLJ.  Of record is the completed form signed by the Veteran in October 2014 in which he indicated that he did not wish to appear at a hearing.  

The Board denied the appeal as the issues currently before it in a November 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a joint motion for partial vacature and remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's decision as to those three determinations, and remanded the matters for action consistent with the terms of the JMR.  

In November 2013, the Board remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.  Although the AOJ issued a Supplemental Statement of the Case on that issue in February 2014, the Veteran submitted a VA Form 21-4142 in March 2014 requesting that VA assist him in obtaining records of treatment of a skin condition of his hands.  There is no later mention of this issue in the claims file and the AOJ has not since certified that issue to the Board.  The Board thus concludes that the issue is not presently before it.  

In October 2014, the Veteran's representative submitted evidence relevant to the prostate condition issue and that evidence had not yet been considered by the AOJ.  Along with the evidence was a waiver of consideration of the AOJ in the first instance.  The Board will therefore proceed to adjudicate the appeal as to that issue with consideration of all evidence of record.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide agent, such as the one contained in Agent Orange, during his active service.

2.  Diabetes mellitus type II did not have onset during the Veteran's active service, was not caused by his active service, and did not manifest until many years after his active service.  

3.  A prostate disorder, to include benign prostatic hypertrophy (BPH) and prostate cancer, did not have onset during the Veteran's active service, was not caused by his active service, and did not manifest until many years after his active service.

4.  Peripheral vascular disease of the lower extremities did not have onset during the Veteran's active service, was not caused by his active service, and did not manifest until many years after his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a prostate disorder, to include BPH and prostate cancer, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for peripheral vascular disease of the lower extremities have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131.  38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The in-service and nexus elements may be presumed satisfied for certain chronic diseases, including malignant tumors, diabetes mellitus type II, and organic diseases of the nervous system, if the chronic disease manifested to a compensable degree within one year of discharge from service, even though there is no evidence of it during service.  38 U.S.C.A. §§ 1101, 1112. 1113; 38 C.F.R. §§ 3.307, 3.309.  

The sole asserted theory of entitlement for service connection for diabetes mellitus and a prostate disorder is exposure to Agent Orange during the Veteran's service in Korea.  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the in-service and nexus elements will be presumed for certain diseases, including prostate cancer and diabetes mellitus type II.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years and for persons who served in certain units along the DMZ in Korea between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

For Veterans who assert service along the Korean DMZ during a different time frame, certain development may be required by the VA Adjudication Procedures Manual, the M21-1MR, depending upon the military entity in which the Veteran served.  

The Veteran seeks service connection for peripheral vascular disease of the lower extremities under a theory that his diabetes mellitus caused the peripheral vascular disease and, thus, if diabetes mellitus is service connected so should peripheral vascular disease of the lower extremities.  Service connection may be established for a condition if that condition was caused or aggravated by a service-connected condition.  38 C.F.R. § 3.310.  This is referred to as secondary service connection.  

In the previous and now vacated decision, the Board stated that because the Veteran did not serve between April 1, 1968 and August 31, 1971 he could not benefit from the presumption of exposure to Agent Orange in Korea.  In the JMR, the Parties pointed out that the Board did not discuss whether the Veteran's situation was that referred to in a provision the M21-1MR.  The Parties stated that part IV, subpart ii, chapter 2, C.10.p. sets out procedural and developmental guidelines relevant to claims based on exposure to Agent Orange in Korea based on service outside of the period of April 1, 1968 to August 31, 1971.  

The Court has provided guidance as to the effect of JMRs, as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Board finds this guidance helpful in this case and focuses on the terms of the JMR.  

VA first received a claim from the Veteran for disability compensation in 2003.  In that VA Form 21-526, he identified a skin disability and meningitis.  In an explanation section of that form he reported that he served at the DMZ in Korea from 1976 to 1977 and that his skin problem could be associated with frostbite or Agent Orange.  Those particular claims are not the subject of the instant decision, but his identification of service at the Korean DMZ is relevant.  

VA received the claim concerning diabetes, a prostate condition, and peripheral vascular disease in June 2008.  In that VA Form 21-526, the Veteran indicated that his first period of active service was from January 1975 to January 1977 and that his second period was from January 1979 to October 1979.  He indicated that had not served in Vietnam.  In the section listing his disability he indicated that he was treated at VA facilities in Tennessee.  He did not specify when his disabilities began or when he was treated.  He also asserted that his diabetes and prostate condition were due to exposure to Agent Orange in Korea and that his peripheral vascular disease was secondary to his diabetes.  

Service treatment records provide evidence against the Veteran's claims on a direct basis as they tend to show that he did not have any of the claimed conditions during service.  A September 1979 report of medical examination documents normal clinical evaluations of all anatomy and systems other than his skin for which is noted that he had a scar on his wrist.  A summary of defects and diagnoses notes only that he had correctable refractive error.  In an associated report of medical history, the Veteran provided no indication of symptoms or history of the conditions for which he now claims entitlement to service connection.  

The evidence tends to show that none of the claimed conditions manifested until many years after active service.  April 2003 VA treatment notes document an elevated prostate specific antigen (PSA).  January 2004 VA treatment notes document laboratory test results with a comment that they were consistent with diabetes.  There is no indication in the record of diabetes prior to that date.  By March 2007, he was diagnosed with peripheral vascular disease with claudication, and with benign prostatic hypertrophy (BPH).  Notes from January 2008 include a patient history documenting the Veteran's self report that he had diabetes since January 2001.  

In a statement received in October 2008, the Veteran indicated that his tour of duty in Korea was from October 29, 1975 to January 13, 1977 with "D. BTRY 1st BN 2nd ADA 38th Brigade EUSA, KWA Chon, Korea."  He reported that he was sent to the 38th Parallel DMZ from April 5, 1976 to June 15, 1976 and that the location was 3/4 of a mile from the DMZ.  He reported that Agent Orange was sprayed 1/1/2 miles wide across entire Korean peninsula at the 38th parallel and he was there when it was sprayed.  

In this regard, his statement (which have been reviewed in detail) is not one of actually seeing Agent Orange being sprayed while he was in Korea.  Rather it is a general statement of what he believes to be true.  This finding by the Board is not only consistent with the above but consistent with the Veteran's report as to why he believes that Agent Orange was sprayed in an area in which he served.  In this regard, he reported that there was no vegetation or plant life there and stated that other military personnel who had served in Vietnam were convinced that the area that he served in had been sprayed with Agent Orange.  The Veteran is simply speculating based, in part on what he was told.  He is not providing eye-witness testimony as to the spraying of herbicides in Korea. 

During the July 2012 Board hearing, the Veteran testified that his duties at the DMZ included digging soil to bury cables and that one of the noncommissioned officers, who had six tours in Vietnam, told him to be careful because the area had been sprayed.  

Importantly, he also testified that the time frame was 1975 and 1976.  

As to what symptoms he experienced during service, the Veteran reported only that the experienced problems with the skin of his hands.  

That DD Form 214 documents that his last duty assignment and major command was D BTRY 1 ST BN 2ND ADA EUSA.  His primary specialty was Hawk Missile Crewman.  This also documents that his last country of overseas assignment was Korea.  

It is noted that in the JMR, the Parties stated that the Veteran contends that he served in the Republic of Korea during the period from April 1973 to April 1974.  However, in argument dated in October 2014, the Veteran's representative contended that the Veteran served along the DMZ in Korea from April 5, 1976 to June 15, 1976, with Delta Battery, 1st Battalion, 2nd ADA.  

The Veteran has never contended, nor does the record show, that he active service prior to January 1, 1975.  Based on a detailed review of the record, the Board concludes that the JMR identification of April 1973 to April 1974 as a relevant period is, respectfully, not accurate.  

While the M21 provisions are not applicable to the Board, the Board has cautiously reviewed this issue. 

The provision pointed to by the Parties includes a table that shows the units or other military entities that the Department of Defense (DoD) has identified as operating in or near the Korean DMZ during the period between April 1, 1968 and August 31, 1971.  Below that table is the following:

Important: Send a request to the JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and his/her service was not
between April 1, 1968, and August 31, 1971, and
in a unit or entity listed in the table above

M21-1MR part IV, subpart ii, chapter 2, C.10.p.

The part citing "in a unit or entity listed in the table above" is critical in this case. 

The Veteran has identified his period of service as outside of the April 1, 1968 to August 31, 1971 period.  However, the second requirement to trigger a request to the Joint Services Records Research Center (JSRRC) is not met in this case.  The Veteran's own description of the unit, as well as the DD Form 214 description, which matches his, does not correspond to any unit or military entity in the table at part IV, subpart ii, chapter 2, C.10.p of the M21-1MR.  

Simply stated, the section cited is not applicable to this case and does not provide a basis to remand this claim.  At worst it simply provides more evidence against this claim as the Veteran has cite to a unit not considered part of the units exposed to dangerous herbicides in Korea near the DMZ.  Submitting this case to JSRRC would be a ineffective gesture under M21-1MR part IV, subpart ii, chapter 2, C.10.p.

VA has no duty to request verification by the JSRRC in this case based on M21-1MR, or any other duty that the Board can discern.  In light of the clear fact that the Veteran's unit was not part of the listed units possibly exposed to herbicides in Korea, remanding this case to JSRRC would only lead to a negative response. 

The Veteran's description of his service is insufficient to establish that he was exposed to Agent Orange.  His reports of what other service personnel told him during his active service many years after service, with the attendant effects of time on memory, does not provide evidence of exposure.  As to his recollection that there was no vegetation in the area in which he was working, the lack of vegetation does not tend to prove that he was exposed to Agent Orange as absence of vegetation does not make it at least as likely as not that Agent Orange was the cause of the lack of vegetation.  

For these reasons, the Board finds that the Veteran is not presumed to have been exposed to Agent Orange during his active service and the evidence is not at least in equipoise that he was exposed to Agent Orange during his service.  The Board concludes that he was not exposed to Agent Orange during his service.  

In finding this fact, the Board has not ignored the March 2014 statement of a private physician regarding Agent Orange.  In October 2014, the Veteran's representative submitted records of treatment of the Veteran.  The submitted evidence is a progress note from June 2014 two month post- op visit.  It documents that the Veteran had undergone radical prostatectomy in March 2014 and final pathology results were consistent with prostate cancer.  This note provides "This was associated with a change in his digital rectal exam, and a past history of agent orange exposure."  The note is signed by "L.J.," M.D.  

The statement by Dr. "L.J." that the Veteran's prostate cancer is due to exposure to Agent Orange is insufficient evidence to establish exposure to Agent Orange during service.  It is common knowledge that persons who have never been exposed to Agent Orange suffer from prostate cancer.  Dr. L.J. has no personal knowledge that the Veteran was exposed to Agent Orange.  As the Board finds that he was not so exposed, Dr. L.J.'s opinion rests on an inaccurate factual predicate.  

Additionally, Dr. L.J.'s note is not evidence that the Veteran's prostate cancer manifested within one year of separation from active service.  

Because the Board finds that the Veteran was not exposed to Agent Orange during active service, the preponderance of evidence is against a finding that service connection is warranted for any of the disabilities that are the subject of his appeal based on exposure to Agent Orange.  

Nor is the presumption for chronic diseases applicable in this case.  The first evidence of both prostate cancer and diabetes mellitus, type II comes many years after his separation from active service.  The Board concludes that neither disease manifested to a compensable degree within one year of separation from service.  

The evidence is also against a finding that diabetes, any prostate condition, or vascular disease of the lower extremities manifested during service.  The Veteran does not assert this and the reports of medical history and medical examinations from September 1979 tend to show that he did not have any of these conditions at that time and that he had not ever had any symptoms or reason to believe that he had any of these conditions.  

The Veteran has no disabilities for which service connection has been established.  As service connection is not warranted for diabetes mellitus, service connection is not warranted on a secondary basis for peripheral vascular disease of the lower extremities.  

For the reasons explained above, the Board finds that the preponderance of evidence is against a finding that the Veteran is entitled to service connection for diabetes mellitus, type II, any prostate condition, including BPH and prostate cancer, or vascular disease of the lower extremities.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA provided adequate notice in a letter sent to the Veteran in July 2008

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and all available service treatment records are associated with the claims file as are private treatment records submitted by the Veteran.  

Service treatment records associated with the claims file are mostly those from the Veteran's second period of service.  The only record from the first period of service is the entrance report of medical examination from January 1975 and that was added to the record in October 2008.  

Of record is a July 2008 deferred rating decision that includes the explanation for deferral as to request service treatment records.  It notes that the service treatment records from 1975 to 1977 are not associated with the claims file.  Also of record is a Personnel Information Exchange System Response (PIES) from February 2003 that specified the period of service as from 1975 to 1977 and indicates that the requested service treatment records were mailed.  There are also October 2008 email correspondence indicating that another request had been made for the earlier records.  The latest email in that chain indicates that there was no information as to where any additional service treatment records may be located.  Another copy of the February 2003 is of record with a date stamp from October 2008.  

From this evidence the Board concludes that there are no additional available service treatment records and that further efforts to obtain such records would be futile.

In any event, it is unnecessary.  Significantly, the Veteran does not report that he had any symptoms of any of his conditions during service and the later service treatment records are probative that he did not.  In this case, the Board has accepted the Veteran's statements regarding his service as accurate (the Veteran himself does not contend that these records, even if found, would provide any evidence that would support his case).  Service treatment records from the first period of service would not, for example, include a notation of exposure to Agent Orange because there would simply be no reason for such a notation so the absence of the records are not of particular consequence in this case.  The Board sees no useful purpose in delaying this adjudication to search for records from more than 40 years ago that are clearly not available and will, even if found, not help the Veteran's case.  Nor is there a duty to do so as it is clear that further efforts to obtain the records would be futile.  

VA has not provided an examination with regard to his claims that led to this appeal.  Here the evidence does not show that the Veteran had any of the claimed conditions or symptoms of the claimed conditions during service or within one year of separation from service and the evidence does not show any in-service injury related to the claimed conditions.  The sole assertion as to the in-service element is that service connection is warranted based on in-service Agent Orange exposure.  An examination could not provide evidence of such exposure.  Additionally, there is no indication of an association between any of the claimed disabilities and his service.  The Veteran's reports of exposure to Agent Orange, whether directly from him or via Dr. L.J., fall below the low threshold of an indication of an association between his active service and the current disabilities because his reports are mere speculation by a layperson that he was exposed to herbicides.  VA has no duty to provide an examination or obtain an opinion in this case.  Moreover, providing an examination or obtaining an opinion would provide no useful information in this case as such could not establish exposure to Agent Orange during service.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange, is denied.

Entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to Agent Orange, is denied.

Entitlement to service connection for peripheral vascular disease of the lower extremities, to include on a secondary basis, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


